DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/04/2021. 
In the instant Amendment, claims 25-26 have been amended.
Claims 25-28, 33-36 and 49-57 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

	Applicant’s amendment to claim 2 has overcome the 112 Claim rejection set forth in previous Office Action. The 112 Claim rejection is withdrawn.
           Applicant's amendment and argument with respect to independent claims 25 and 57, filed on 09/04/2021, have been considered but are not persuasive. The cited references Olsson and Olsson 2 discloses all the limitation as cited in independent claims 25 and 57.

Applicant argued that Olsson 2 does not disclose an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance as cited in claims 25 and 57 because the coaxial cable disclosed in Olsson 2 would not be useful for pipe inspection. However, Applicant must respectfully disagree and submit that Olsson 2 discloses coaxial cable that can be used for pipe inspection that 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson, and further incorporate having an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and a shielding layer disposed about impedance tuning layer, as taught by Olsson 2, to minimize capacitive loss and to achieve a target impedance with a minimal cross-sectional diameter (Olsson 2 [0006], [0053]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26, 28, 33-36, 49 and 53-57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S 2016/0305891) hereinafter Olsson, in view of Olsson et al. (U.S. 2016/0173829) hereinafter Olsson 2.
Regarding claim 25, Olsson discloses a jetter video push-cable (Olsson Fig. 1, [0056]: a jetting system 100 having a jetter push-cable as in Fig. 2), comprising: 
a central hose having a channel to transmit and dispense pressurized water (Olsson Fig. 2, [0061]: a jetter push-cable having a hose built of an inner core 202 with a central channel 230 to carry pressurized fluid); 
(Olsson Fig. 2, [0061]-[0062]: braid 204 and a series of thin rod 210 may be wound around the hose 200. A series of conductive wire 214 may be distributed among the rods 210 to carry power and/or signals, hence a conductor layer disposed about the central hose); 
a layer disposed about the central hose (Olsson Fig. 2, [0062]: a series of thin rods 210 may be wound helically around the hose 200);
a shielding layer disposed about the layer (Olsson Fig. 2, [0062]: a layer of copper foil 216 may surround the rods 210 and the wires to act as electrical shielding); and 
an outer jacket enclosing the outer shield layer, conductor layer, and central hose (Olsson Fig. 2, [0062]: a jacket 218, which enclosing the shield layer 216, conductor layer 210 and central hose 200 as in Fig. 2, may be used as the outermost layer of the jetter push-cable to provide durability).  

Olsson does not explicitly disclose an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and shielding layer disposed about impedance tuning layer.
However, Olsson 2 discloses an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and a shielding layer disposed about impedance tuning layer (Olsson 2 [0006]: coaxial cables are well known in the art and are designed to minimize capacitive loss utilizing materials with low dielectric constant as an insulator positioned between inner and outer/shield conductors, to achieve a target impedance with a minimal cross-sectional diameter; [0009]-[0011], [0036]: the push-cable includes an insulating dielectric layer disposed around inner conductor; [0053]: coaxial cables having dielectric materials as an insulator between an inner conductor and outer shield with low dielectric constant to achieve desired impedance of the cable. Hence, an impedance turning layer having a thickness of a material selected to provide a predefined electromagnetic impedance).
Olsson and Olsson 2 are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson, and further incorporate having an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and a shielding layer disposed about impedance tuning layer, as taught by Olsson 2, to minimize capacitive loss and to achieve a target impedance with a minimal cross-sectional diameter (Olsson 2 [0006], [0053]). 


Regarding claim 26, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the central hose comprises electromagnetically conductive materials and the central hose and conductor layer are integral such that the central hose and conductor layer are the same or combined elements (Olsson Fig. 11, [0077]: the hose of the push-cable can be a stainless steel braided hose, which is electromagnetically conductive material; Fig. 2, [0062]: a series of thin rod 210 may be wound around the hose 200. A series of conductive wires 214 may be distributed among the rods 210 to carry power and/or signals, hence a conductor layer that is integral with the central hose as combined elements).  


Regarding claim 28, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson does not explicitly disclose wherein the impedance tuning layer is a multi-dielectric stack comprising multiple hollow tube layers having one or more structural layers and impedance tuning layers, wherein the layers in combination have thicknesses selected to have a predefined elastic modulus and electromagnetic impedance.  
  However, Olsson 2 discloses wherein the impedance tuning layer is a multi-dielectric stack comprising multiple hollow tube layers having one or more structural layers and impedance tuning layers, wherein the layers in combination have thicknesses selected to have a predefined elastic modulus and electromagnetic impedance (Olsson 2 [0046]: the insulating dielectric layer comprises a dielectric rod assembly having a plurality of rods as also in [0095], Fig. 8; [0006], [0053]: the dielectric material is used to achieve desired impedance of the cable and provide suitable modulus of elasticity to allow the cable to easily bend and flex).  
Olsson and Olsson 2 are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson, and further incorporate having the impedance tuning layer is a multi-dielectric stack comprising Olsson 2, to achieve desired impedance of the cable and allow the cable to easily bend and flex (Olsson 2 [0006], [0053]). 

Regarding claim 33, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the hose element is directly or indirectly coupleable to a source of pressurized fluid (Olsson Fig. 1, [0058]: water or other fluids provided under pressure from pump 102 are sent through jetter push-cable from a proximal end 130 to a distal end 140; [0056]-[0057]: the jetter push-cable is used to provide pressurized fluid from pump unit 102 to a jetter nozzle 116. Hence, the hose element is coupleable to pump 102 which is source of pressurized fluid).  

Regarding claim 34, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the hose element is attached to a drum reel further coupled to a source of pressurized water provided to the hose element (Olsson Fig. 1, [0056]-[0058]: the jetter push-cable is stored and fed from the cable reel 106, i.e. a drum reel, and is used to provide pressurized fluid from pump unit 102 that coupled to the reel 106).  

Regarding claim 35, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the push-cable includes an attachment mechanism to be removably coupleable to a combined jetter tool and camera head (Olsson Fig. 17, [0085]: the hose assembly 1100 can be threaded into back of rear housing 1600 such that pressurized fluid may flow from hose 1100 through central hollow post 1600a of housing 1600. The housing 1600 and front bezel 1602 accommodate a camera and light module, and the central hollow post 1600a is fitted through a circular opening on the front bezel piece 1602 as in Fig. 16, [0084], hence removable coupleable to camera head and jetter).  

Regarding claim 36, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the push-cable includes an attachment mechanism to be removably coupleable to a camera head and a jetter tool, wherein the camera head and a jetter tool are separate elements (Olsson Fig. 17, [0085]: the hose assembly 1100 can be threaded into back of rear housing 1600 such that pressurized fluid may flow from hose 1100 through central hollow post 1600a of housing 1600. The housing 1600 and front bezel 1602 accommodate a camera and light module, hence removable coupleable to camera head; Fig. 6, [0068]-[0069]: a hose fitting assembly 602 and an adaptor 605 to secure the push-cable 620 to camera head 606. An extender 608 is used to connect the camera head 606 with jetter nozzle 650 using threads. Other connection mechanisms such as quick-disconnect coupling may be used. Hence, removably coupleable to camera head and jetter tool which are separate elements).  

Regarding claim 49, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the shielding layer comprises copper braid (Olsson [0038]: the cable may include a copper foil element disposed around the rods and the conductive wires to provide electrical shielding; [0062], Fig. 2: a layer of copper foil 216 may be surround the rods 210 to act as electrical shielding).  

Regarding claim 53, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses a connector to removably couple the jetter push-cable to a jetter camera head to deliver power and/or signaling thereto as well as the pressurized water to the jetter camera head (Olsson Fig. 17, [0077]: the composite cable 1106 is for conveyance of power and/or signals; [0085]-[0086]: a cable connector 1706 may be fitted onto the end of a composite cable 1106. The cable connector 1706 may be plugged into the connector sleeve 1708 and pin connector 1710 attached to rear housing 1600. The hose assembly 1100 can be threaded into back of rear housing 1600 such that pressurized fluid may flow from hose 1100 through central hollow post 1600a of housing 1600).  

Regarding claim 54, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses further including a termination port for coupling the jetter push-cable to a jetter camera head to establish separate electrical connection and hose connections therebetween (Olsson Fig. 17, [0077]: the composite cable 1106 is for conveyance of power and/or signals; [0085]-[0086]: a cable connector 1706 may be fitted onto the end of a composite cable 1106 of Fig. 11. The cable connector 1706 may be plugged into the connector sleeve 1708 and pin connector 1710 attached to rear housing 1600. The hose assembly 1100 can be threaded into back of rear housing 1600 such that pressurized fluid may flow from hose 1100 through central hollow post 1600a of housing 1600. Hence, separate electrical connection and hose connections).  


Regarding claim 55, Olsson and Olsson 2 disclose all the limitations of claim 54, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses wherein the electrical connection is configured to provide power and communication signals between the jetter push-cable and the jetter camera head (Olsson Fig. 17, [0077]: the composite cable 1106 is for conveyance of power and/or signals; [0085]-[0086]: a cable connector 1706 may be fitted onto the end of a composite cable 1106. The cable connector 1706 may be plugged into the connector sleeve 1708 and pin connector 1710 attached to rear housing 1600).  

Regarding claim 56, Olsson and Olsson 2 disclose all the limitations of claim 55, and are analyzed as previously discussed with respect to that claim.
Olsson does not explicitly disclose wherein the power provided from the jetter push-cable to the jetter camera head is provided as AC power.  
However, Olsson 2 discloses wherein the power provided from the jetter push-cable to the jetter camera head is provided as AC power (Olsson 2 [0043]: the electrical power maybe provided as AC power through the coaxial video-push cable to camera head as also in [0057], [0063]).
Olsson and Olsson 2 are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson, and further incorporate having the power provided from the jetter push-cable to the jetter camera head is provided as AC power, as taught by Olsson 2, for enhanced operator and environmental safety (Olsson 2 [0063]). 


Regarding claim 57, Olsson discloses a jetter video system (Olsson Fig. 1, [0056]: a pipe inspection and jetting system 100), comprising: 
a jetter push-cable (Olsson Fig. 1, [0057]: a jetter push-cable 112) including: 
a central hose having a channel to transmit and dispense pressurized fluid (Olsson Fig. 2, [0061]: a jetter push-cable having a hose built of an inner core 202 with a central channel 230 to carry pressurized fluid); 
a conductor layer disposed about the central hose (Olsson Fig. 2, [0062]: a series of thin rod 210 may be wound around the hose 200. A series of conductive wire 214 may be distributed among the rods 210 to carry power and/or signals, hence a conductor layer disposed about the central hose); 
a layer disposed about the central hose (Olsson Fig. 2, [0062]: a series of thin rods 210 may be wound helically around the hose 200);
(Olsson Fig. 2, [0062]: a layer of copper foil 216 may surround the rods 210 and the wires to act as electrical shielding); and 
an outer jacket enclosing the outer shield layer, conductor layer, and central hose (Olsson Fig. 2, [0062]: a jacket 218, which enclosing the shield layer 216, conductor layer 210 and central hose 200 as in Fig. 2, may be used as the outermost layer of the jetter push-cable to provide durability); and 
a jetter camera head including one or more camera heads, one or more lights, and a jetter for receiving the pressurized fluid from the central hose and providing the fluid as a cleaning jet to the interior of a pipe or cavity (Olsson Fig. 1, [0057]: a camera assembly 108; [0059]: the pressurized fluid passes through jetter push-cable 112 and exits jetter nozzle 116 to clear build-up, roots and other obstructions or blockages found in pipe or other cavity; [0064]-[0065], Fig. 4: An array of camera elements 408 and one or more light elements 410 may be disposed onto the camera assembly).

Olsson does not explicitly disclose an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and a shielding layer disposed about impedance tuning layer.
However, Olsson 2 discloses an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and a shielding layer disposed about impedance tuning layer (Olsson 2 [0006]: coaxial cables are well known in the art and are designed to minimize capacitive loss utilizing materials with low dielectric constant as an insulator positioned between inner and outer/shield conductors, to achieve a target impedance with a minimal cross-sectional diameter; [0009]-[0011]:, [0036] the push-cable includes an insulating dielectric layer disposed around inner conductor; [0053]: coaxial cables having dielectric materials as an insulator between an inner conductor and outer shield with low dielectric constant to achieve desired impedance of the cable. Hence, an impedance turning layer).
Olsson and Olsson 2 are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson, and further incorporate having an impedance tuning layer disposed about the central hose having a thickness of a material selected to provide a predefined electromagnetic impedance, and a shielding layer disposed about impedance tuning layer, as taught by Olsson 2, to minimize capacitive loss and to achieve a target impedance with a minimal cross-sectional diameter (Olsson 2 [0006], [0053]). 

Claims 27 and 52 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S 2016/0305891) hereinafter Olsson, in view of Olsson et al. (U.S. 2016/0173829) hereinafter Olsson 2, in view of Olsson (U.S. 5,808239) hereinafter Olsson 3.
Regarding claim 27, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson does not explicitly disclose wherein the impedance tuning layer comprises polypropylene.  
However, Olsson 3 discloses wherein the impedance tuning layer comprises polypropylene (Olsson 3, Fig. 2, Col. 3, lines 45-67: the cable 12 includes filler rods 30 surround central push rod 28. The rods 30 may be made of polypropylene; Col. 4, lines 26-40: the configuration and geometry of the video push-cable provides required impedance which depends on the dielectric properties of the materials between the shield layer 44 and wire, and by the size and spacing of air gaps 46).  
Olsson and Olsson 2 and Olsson 3 are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson and Olsson 2, and further incorporate having the impedance tuning layer comprises polypropylene, as taught by Olsson 3, for smaller, lighter and improved push-cable (Olsson 3 Col. 1, lines 55-67). 

Regarding claim 52, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson does not explicitly disclose wherein the jacket comprises polypropylene.  
However, Olsson 3 discloses wherein the jacket comprises polypropylene (Olsson 3, Fig. 2, Col. 4, lines 52-67: the final outer layer of the cable 12 is an insulating protective layer 52 preferable made of polypropylene. The push-cable is used in video pipe inspection system wherein a hollow tube forming a hose to allow water to be pumped through can be used in the central of the cable).  
Olsson and Olsson 2 and Olsson 3 are analogous art because they are from the same field of endeavor of cable system.
Olsson and Olsson 2, and further incorporate having the jacket comprises polypropylene, as taught by Olsson 3, for smaller, lighter and improved push-cable (Olsson 3 Col. 1, lines 55-67). 

Claim 50 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S 2016/0305891) hereinafter Olsson, in view of Olsson et al. (U.S. 2016/0173829) hereinafter Olsson 2, further in view of Jeroense et al. (U.S. 2010/0186988) hereinafter Jeroense.
Regarding claim 50, Olsson and Olsson 2 disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Olsson further discloses a friction modifier layer (Olsson Fig. 2, [0061]: a layer of low-friction tape 208 may surround the hose 200).
Olsson does not explicitly disclose a friction modifier layer between the shielding layer and jacket.  
However, Jeroense discloses a friction modifier layer between the shielding layer and jacket (Fig. 1, [0036]: a friction reducing layer 9 is arranged between the outer layer 8 and protective sheath 7 made of metal such as copper as in [0010], i.e. shielding layer. The friction reducing layer 9 can be made of polypropylene).  
Olsson and Olsson 2 and Jeroense are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson and Olsson 2, and further incorporate having a friction modifier layer between the shielding layer and jacket, as taught by Jeroense, to reduce bending stiffness of the cable and bending forces acting on the protective sheath (Jeroense [0045]). 

Claim 51 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S 2016/0305891) hereinafter Olsson, in view of Olsson et al. (U.S. 2016/0173829) hereinafter Olsson 2, further in view of Jeroense et al. (U.S. 2010/0186988) hereinafter Jeroense, further in view of Wang et al. (U.S. 7,342,172) hereinafter Wang.
Regarding claim 51, Olsson and Olsson 2disclose all the limitations of claim 50, and are analyzed as previously discussed with respect to that claim.
Olsson does not explicitly disclose wherein the friction modifier layer comprises biaxially oriented polyethylene terephthalate film.  
However, Wang discloses wherein the friction modifier layer comprises biaxially oriented polyethylene terephthalate film (Wang Figs. 2-3, Col. 6, lines 12-25: signals wires 46 and power wires 42 and 44 may be surrounded by conductive shields such as shields 52 and 58. Shield 58 may be braided conductor formed of copper, i.e. the shielding layer. A film 62 can be wrapped around shield 58. Film 62 has a backing layer 64 which can be formed from biaxially-oriented polyethylene terephthalate film which is known to have low friction. The film has intrinsic stickiness as in Col. 10, lines 1-15).  
Olsson and Olsson 2 and Jeroense and Wang are analogous art because they are from the same field of endeavor of cable system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Olsson and Olsson 2, and further incorporate having a friction modifier layer between the shielding layer and jacket, as taught by Wang, to have intrinsic stickiness to help prevent the tape from forming bulges under the cable overmold (Wang Col. 1, lines 1-15). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486